DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 13-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the recitation “the underground storage container” lacks antecedent basis. It is unclear if this is the same as or different from the previously recited “underground storage chamber.” Claims 11, 13-15 and 19-20 are rejected for their dependencies therefrom. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, and 16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bach (DE102010055749).
	Regarding claim 1, Bach discloses a buffer storage device (see Fig. 1 & 4), comprising: an underground storage chamber (1) filled with a brine (brine 5) as a heat storage medium, wherein the underground storage chamber is a cavity in a water-impervious rock layer (2 & salt rock – Page 5-6): a primary circuit (see flow of fluid through 9.1) filled with a first heat transfer medium; a secondary circuit (see flow of fluid through 9.2) filled with a second heat transfer medium; a first heat exchanger (9.1) provided in the primary circuit and through which the first heat transfer medium flows, wherein the first exchanger is set up so as to transfer excess heat (waste heat – Page 2) fed into the primary circuit from the first heat transfer medium to the brine in the underground storage chamber; and a second heat exchanger (9.2) provided in the secondary circuit and through which the second heat transfer medium flows, wherein the second heat exchanger is set up so as to transfer, as required, at least some of the excess heat stored in the brine in the underground storage chamber to the second heat transfer medium; and wherein the secondary circuit is coupled to at least one heat consumer load (heat consumer – Page 1-2) 
	Regarding claim 4, Bach discloses the limitations of claim 1, and Bach further discloses    the brine contains sodium chloride in a dissolved form (NaCl brine – Page 5). 
Regarding claim 6, Bach discloses the limitations of claim 1, and Bach further discloses    the brine contains potassium chloride in a dissolved form (brine…KCl, Page 7). 
	Regarding claim 16, Bach discloses the limitations of claim 2, and Bach further discloses     16. The buffer storage device according to claim 2, wherein the cavity is in a salt dome (2 & salt rock – Page 5-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bach (DE102010055749)
	Regarding claims 3, 5, 7, and 17-18, Bach teaches the limitations of claims 1/4/6 and is silent to  the brine is an aqueous solution of salts with at least 14 g of dissolved substances per 1 litre of water;  the brine contains sodium chloride in a dissolved form, with a concentration of from 2% to 30% by weight; the brine contains sodium chloride in a dissolved form, with a concentration of from 10% to 30% by weight; the brine contains potassium chloride in a dissolved form with a concentration of from 2% to 30% by weight;  the brine contains potassium chloride in a dissolved form with a concentration of from 10% to 30% by weight;  an aqueous solution of salts with at least 14 g of dissolved substances per 1 litre of water is deployed as the brine; the brine contains sodium chloride and/or potassium chloride in a dissolved form, with a concentration of 2% to 30% by weight;  the brine contains sodium chloride and/or potassium chloride in a dissolved form with a concentration of from 10% to 30% by weight. Bach teaches, however, wherein the concentration of inorganic salts, including NaCl and/or KCl is chosen such that at the minimum temperature of the storage brine does not crystalize and such that at the maximum temperature the boiling point is not exceeded (Page 6-7) and wherein the concentration may be up 38 % by weight (overlapping the claimed range, Page 3).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bach to include the claimed concentrations, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).  In the instant case, Bach teaches the concentration may be optimized in order to prevent crystallization at the minimum temperature and prevent exceeding the boiling point at the maximum temperature (Page 6). 
Claims 8-11, 13-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bach (DE102010055749) in view of Weber (DE4234367). 
Regarding claims 8-9, Bach discloses the limitations of claim 1, and Bach does not teach the first heat transfer medium of the primary circuit is one of water, alcohol-water solution, salt-water solution, and thermal oil;  wherein the second heat transfer medium of the secondary circuit is one of water, alcohol-water solution, ammonia, carbon dioxide, hydrocarbons, and halogenated hydrocarbons.
Weber teaches wherein the first heat transfer medium of the primary circuit is one of water (see circuit with cooled water AKW and hot water from plant HKW),  and wherein the second heat transfer medium of the secondary circuit is one of water  (see circuit with hot water to consumer ZV/WW2 and cold water from consumer VV/KW2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bach to include the water medium of Weber, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).  Here, water is known to be a suitable heat transfer medium, as recognized by Weber.  
Regarding claim 10, Bach discloses a method for a buffer storage (see Fig. 1 & 4) of excess heat in a heat storage medium, comprising steps of: arranging an underground storage chamber in a cavity in a water-impervious rock layer (2 & salt rock – Page 5-6), filling the underground storage container with a brine as a heat storage medium, feeding of excess heat (waste heat – Page 2) to be stored into a primary circuit (see flow of fluid through 9.1) filled with a first heat transfer medium; transfer of the excess heat with a first heat exchanger (9.1) arranged in the primary circuit, through which the first heat transfer medium flows, to an underground storage chamber (1) filled with a brine (5) as a heat storage medium; intermediate storage of the excess heat in the brine of the underground storage chamber; removal, as required (demand based delivery – Page 2), of at least some of the excess heat temporarily stored in the brine, by transfer of the excess heat from the brine to a second heat transfer medium, by means of a second heat exchanger (9.1)  arranged in a secondary circuit (see flow of fluid through 9.1), and through which a second heat transfer medium flows; and discharge of the excess heat to at least one heat consumer load coupled to the secondary circuit (heat consumer – Page 1-2).
Bach does not teach the first heat transfer medium in pipework of the primary circuit, the second heat transfer medium in pipework of the secondary circuit, are in each of the primary circuit and the secondary circuit led from a ground surface to the storage chamber and back to the ground surface.
Weber, also directed to an underground cavity for heat recovery/storage (Fig. 1-2), teaches the first heat transfer medium is located in pipework of the primary circuit (see circuit with cooled water AKW and hot water from plant HKW), the second heat transfer medium in pipework of the secondary circuit (see circuit with hot water to consumer ZV/WW2 and cold water from consumer VV/KW2), are in each of the primary circuit and the secondary circuit led from a ground surface to the storage chamber and back to the ground surface.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bach to include the internal heat exchange means of Weber, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I). Here, providing the heat exchangers in the salt dome of Bach would provide the predictable result of providing means to exchange heat between the brine and the external circuits above the surface.   
Regarding claim 11, Bach discloses the limitations of claim 10, and Bach further discloses   
the primary circuit with the first heat exchanger (9.1) and the secondary circuit with the second heat exchanger (9.2), are in each case coupled in a heat-conducting manner to the underground storage chamber (1) and to the brine (5) located therein.
Regarding claim 14, Bach discloses the limitations of claim 10, and Bach further discloses     the brine contains sodium chloride and/or potassium chloride in a dissolved form (brine & NaCl, KCl – Page 7). 
Regarding claim 19, Bach discloses the limitations of claim 10, and Bach further discloses      the underground storage chamber is arranged in a cavity in a salt dome (2 & salt rock – Page 5-6).
	Regarding claims 13, 15, and 20, Bach teaches the limitations of claims 10/14 and is silent to  the brine is an aqueous solution of salts with at least 14 g of dissolved substances per 1 litre of water;  the brine contains sodium chloride in a dissolved form, with a concentration of from 2% to 30% by weight; the brine contains sodium chloride in a dissolved form, with a concentration of from 10% to 30% by weight; the brine contains potassium chloride in a dissolved form with a concentration of from 2% to 30% by weight;  the brine contains potassium chloride in a dissolved form with a concentration of from 10% to 30% by weight;  an aqueous solution of salts with at least 14 g of dissolved substances per 1 litre of water is deployed as the brine; the brine contains sodium chloride and/or potassium chloride in a dissolved form, with a concentration of 2% to 30% by weight;  the brine contains sodium chloride and/or potassium chloride in a dissolved form with a concentration of from 10% to 30% by weight. Bach teaches, however, wherein the concentration of inorganic salts, including NaCl and/or KCl is chosen such that at the minimum temperature of the storage brine does not crystalize and such that at the maximum temperature the boiling point is not exceeded (Page 6-7) and wherein the concentration may be up 38 % by weight (overlapping the claimed range, Page 3).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bach to include the claimed concentrations, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).  In the instant case, Bach teaches the concentration may be optimized in order to prevent crystallization at the minimum temperature and prevent exceeding the boiling point at the maximum temperature (Page 6). 
Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 
Applicant argues element 2 of Bach is “rock salt” and thus does not teach “a water-impervious rock layer” as claimed.  While Applicant does not provide any specific reason as to how “rock salt” does not read on the claim, it appears Applicant is suggesting that since “rock salt” is a type of “salt” it cannot be a “rock.”
Examiner respectfully traverses this argument.  Rock salt is a sedimentary type rock consisting of primarily halite, or NaCl.  While Examiner believes no evidence is necessary, as this is simply the definition of “rock salt,” evidence supporting Examiner’s position can be found in “Physical Properties Data for Rock Salt” (see excerpt from page 4 below, underlined for emphasis).  It is noted that this is the same material used by Applicant (“salt dome” Page 4 of the instant Application).  

    PNG
    media_image1.png
    352
    359
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763